DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/30/2020, 6/10/2020 and 8/1/2022 were filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Applicant's election with traverse of Group 3, claims 9-11, 15-21 and 23 in the reply filed on 10/14/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden examining different coatings having different compositions.  This is not found persuasive because Applicant has not shown how now burden exists searching multiple compositions as claimed that are very broad and non-overlapping.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 9-11, 15-17, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over (EP 3670556 A1) to Michaelis  (hereinafter Michaelis) in view of the teachings of (US 2015/0183998 A1) to Belov et al.  (hereinafter Belov).
Michaelis is directed toward multiple layers coatings over substrates that includes steel.  Michaelis discloses at paragraph [0064] that the coated substrate may be plastic or steel.  Michaelis discloses at paragraph [0065] that the coating upon the substrate may be in multiple layers.  Michaelis discloses at paragraph [0070] that the coating may contain a polycarbonate diol.  Michaelis discloses at paragraph [0072] that the coating may contain a trimer of hexamethylene diisocyanate.  Michaelis discloses at paragraph [0022] that the suitable polyester polyols includes weakly branched polyester polyols.  Michaelis discloses at paragraph [0084] that the composition may contain iron oxide pigments.   
Belov is directed toward a basecoat and topcoat upon a metal substrate to provide corrosion protection.  Michaelis and Belov are both directed toward a basecoat and topcoat upon a metal substrate to provide corrosion protection and therefore are analogous art.   Belov teaches at paragraph [0014] that a coating slurry is used as a base and a top coat.  Belov teaches at paragraph [0014] that the basecoat is a chromium-free silicate-based basecoat and sealed with ab aluminum phosphate-based top coat that provides superior corrosion  and heat resistance, which would motivate one skilled in the art to modify a coating to improve corrosion resistance.  Belov teaches at paragraph [0016] that a multilayer coating system may comprise a binder with a lithium doped potassium silicate that is characterized by a lack of chromium.  Belov teaches at paragraph [0016] that and aluminum or aluminum alloy powder may be incorporated into the binder.  Belov teaches at paragraph [0034] that the top coat must be compatible with the base coat.  Belov teaches at paragraph [0036] that the base coats and top coats solid substrates of ferrous and other metal alloys.  Belov teaches at paragraph [0037] that the top coating comprises an aluminum phosphate based binder and a metal oxide pigment.  Belov teaches at paragraph [0038] that the combination of the top and base coat provides a significant enhancement of functional properties such as corrosion resistance.  Belov teaches at paragraph [0036] that the coating may contain cobalt alloys.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of  Michaelis in view of the teachings Frain and Belov to modify the base coating of a metal substrate with a potassium silicate doped with lithium and the top coating with an aluminum particle and a metal oxide pigment to significantly increase corrosion resistance that forms a prime facie case of obviousness for claims 9-11, 15-17, 21 and 23.

   7.	Claims 9-11, 15-17, 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over (EP 3670556 A1) to Michaelis  (hereinafter Michaelis) in view of the teachings of (US 2015/0183998 A1) to Belov et al.  (hereinafter Belov) and in still further view of (US 2015/0090154 A1) to Belov et al.  (hereinafter Belov2).
Michaelis is directed toward multiple layers coatings over substrates that includes steel.  Michaelis discloses at paragraph [0064] that the coated substrate may be plastic or steel.  Michaelis discloses at paragraph [0065] that the coating upon the substrate may be in multiple layers.  Michaelis discloses at paragraph [0070] that the coating may contain a polycarbonate diol.  Michaelis discloses at paragraph [0072] that the coating may contain a trimer of hexamethylene diisocyanate.  Michaelis discloses at paragraph [0022] that the suitable polyester polyols includes weakly branched polyester polyols.  Michaelis discloses at paragraph [0084] that the composition may contain iron oxide pigments.   
Belov is directed toward a basecoat and topcoat upon a metal substrate to provide corrosion protection.  Michaelis and Belov are both directed toward a basecoat and topcoat upon a metal substrate to provide corrosion protection and therefore are analogous art.   Belov teaches at paragraph [0014] that a coating slurry is used as a base and a top coat.  Belov teaches at paragraph [0014] that the basecoat is a chromium-free silicate-based basecoat and sealed with ab aluminum phosphate-based top coat that provides superior corrosion  and heat resistance, which would motivate one skilled in the art to modify a coating to improve corrosion resistance.  Belov teaches at paragraph [0016] that a multilayer coating system may comprise a binder with a lithium doped potassium silicate that is characterized by a lack of chromium.  Belov teaches at paragraph [0016] that and aluminum or aluminum alloy powder may be incorporated into the binder.  Belov teaches at paragraph [0034] that the top coat must be compatible with the base coat.  Belov teaches at paragraph [0036] that the base coats and top coats solid substrates of ferrous and other metal alloys.  Belov teaches at paragraph [0037] that the top coating comprises an aluminum phosphate based binder and a metal oxide pigment.  Belov teaches at paragraph [0038] that the combination of the top and base coat provides a significant enhancement of functional properties such as corrosion resistance.  Belov teaches at paragraph [0036] that the coating may contain cobalt alloys.  
Belov2 is directed toward a basecoat and topcoat upon a metal substrate to provide corrosion protection.  Michaelis and Belov2 are both directed toward a basecoat and topcoat upon a metal substrate to provide corrosion protection and therefore are analogous art.   Belov2 teaches at paragraph [0044] that the coating may contain zinc particles.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of  Michaelis in view of the teachings Frain, Belov and Belov2 to modify the base coating of a metal substrate with a potassium silicate doped with lithium and the top coating with an aluminum particle and a metal oxide pigment to significantly increase corrosion resistance that forms a prime facie case of obviousness for claims 9-11, 15-17, 20-21 and 23.


Allowable Subject Matter
8.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach a cerium-containing phase in a coating system.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766